DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 8/12/2021. 
	Claims 87-100, 102, 104-107 are currently pending and presented for examination.
Response to Arguments 
         Applicant's remarks filed on 11/23/2021 with respect to prior art rejection have been considered and they are persuasive. The claims have been amended to incorporate previously identified allowable subject matter.  Claims 87-100, 102, 104-106 are allowed. Newly added claim 107 is also allowed for reasons stated below.
Allowable subject matter
1.  Claims 87-100, 102, 104-107 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
       Regarding claim 87, prior art on record Webb  (US Pub No.: US 2014/0368789 Al ) discloses optical device (1) (Para 23; adaptive lens system 10 ) , comprising:
  -    a transparent and elastically expandable membrane (10) (  Para 12, 23; Fig. 3;  deformable transparent optical element 12 ) ,
-    an optical element (20) facing the membrane (10) ( Para 28; disc shaped rigid lens 44),

-    a fluid (F) residing in said volume (V) ( Para 23,26; wherein vents 40 allow fluid to circulate toward lid cover 24 ; wherein first fluid optical medium 18can be filled with fluid ) , and
-    a lens shaping part (11) that is in contact with the membrane (10) for defining a curvature adjustable area (10c) of the membrane (10), which area (10c) faces said optical element (20) (Para 23-25; Fig. 6; mobile structural element 38 is immersed within first fluid medium 18;  and mobile structural element 38 can be pressed against deformable optical element 12) , and
-    a circumferential lens barrel (50) that surrounds an opening (50c) in which at least one rigid lens (51) is arranged that is held by the lens barrel (50),  and
-    an actuator means (40) (Para 29; Movement of these structures may be actuated by any externally generated force such as electromagnetic fields, piezoelectronic transducers or mechanical lever force (see FIG. 7). Elements required to actuate shape change may be contained within the hollow lens compartment or outside it. )  that is designed to

        move the lens shaping part (11) in an axial direction (A) with respect to the optical element (20), which axial direction (A) is oriented perpendicular to a plane along which the rigid lens (51) extends (Para 24-25; Mobile structural element 38 is not attached to circular wall 26. It is free to travel in a direction parallel to optical axis A-A of the refractive system 10. In operation, mobile structural element 38 slides toward the bottom of hollow lens compartment 28. The central region of deformable optical element 12 remains attached to lid cover 24 while peripheral regions of deformable optical element 12 are compressed and shifted toward the bottom of hollow lens compartment 28, resulting in an increased curvature of deformable optical element 12, as shown. The curvature of the first surface 14 of deformable optical element 12 increases in convexity.),
       so as to adjust the pressure of the fluid (F) residing inside the volume (V) and therewith a curvature of said area (10c) (Para 29; Movement causing curvature change of deformable optical element 12 may be generated by change of location of either mobile structural element 38 or opposing located support structure 44 or deformable optical element 12).
          Prior art on record Topliss et al.  (US Pub. No.: US 2015/0365568 A1) discloses the actuator means (40) comprises magnets (42) and a corresponding number of coils(41), 
each of the magnets faces the associated coil in the axial direction (A), and wherein the coils comprise a section (411) below the magnet (42) respectively, in which section (411) an electrical current (I) flows in a first direction and perpendicular to a magnetic field (B) of the magnet (42) respectively, and in a neighboring second section (412) the current flows in a direction, which is opposed to the first direction and which is perpendicular to the magnetic field (B) of the magnet (42) respectively, and wherein the magnet (42) is centered with respect to the first and second sections (411, 412) so that the magnetic field (B) extends perpendicular to the axial direction (A) so that a Lorentz Force (FL) generated when said current (I) is applied is oriented along the axial direction (A) and causes the magnet (42) and the coil (41) to attract each other or to repel each other depending on the direction of the current in the coil (41) respectively (Para 180-194;  Each magnet is poled so as to generate a magnetic field, the useful component of which for the autofocus function is orthogonal to the optical axis 510, and orthogonal to the plane of each magnet proximate to the autofocus coil, and where the field for all four magnets are all either directed towards the autofocus coil, or away from it, so that the Lorentz forces from all four magnets act in the same direction along the optical axis 510. When an electric current is applied to the autofocus coil, Lorentz forces are developed due to the presence of the four magnets, and a force substantially parallel to the optical axis 510 is generated to move the lens carrier 508, and hence lens, along the optical axis 510, relative to the support structure of the autofocus mechanism of actuator 500. Para 189 of Topliss discloses Each magnet (e.g., 620-622) orthogonal to the optical axis 610, and orthogonal to the plane of each magnet (e.g., 620-622) proximate to the autofocus coil 618, and where the field for all four magnets are all either directed towards the autofocus coil 618, or away from the autofocus coil 618, so that the Lorentz forces from all four magnets (e.g., 620-622) act in the same direction along the optical axis 610. The magnetic field is generated to be orthogonal to the optical axis (which can be read as magnetic field (B) extends perpendicular to the axial direction (A)). Para 180 of Topliss further discloses the Lorentz force is greatest if the direction of the magnetic field is orthogonal to the direction of the current flow, and the resulting force on the conductor is orthogonal to both.  Since the magnetic field is orthogonal to the optical axis and the current flow can be orthogonal to the direction of the magnetic field, then the direction of current flow can be considered as along the optical axis which is axial direction according to the claim).
	However, none of the prior art discloses “wherein a coil support (44) comprises a plurality of sheets (440) that are folded on one another so that the coil support (44) comprises a stack of said sheets (440), wherein each sheet comprises a plurality of planar coils (41aa) so that said stack of sheets (440) forms a plurality of electrically conducting coils (41)” in combination of other limitation in the claim. 
	Claims 88-100, 102,104 are allowed as being dependent from claim 87.
            Regarding claim 105, Webb discloses a method for calibrating an optical image stabilization function of an optical device(1) (Para 23; adaptive lens system 10 ) , the optical device comprising:

-    an optical element (20) facing the membrane (10) ( Para 28; disc shaped rigid lens 44),
-    a wall member (300), wherein the optical element (20) and the membrane (10) are connected to the wall member (300) such that a container (2) with a volume (V) is formed (Para 23-24; Fig. 3;  circular wall 26;  wherein optical element 12 is connected to the circular wall 26 and defines the bottom of hollow lens compartment 28 which forms a first fluid optical medium 18 and the lens 44 is connected to the wall 26 wherein it forms a second fluid optical medium 52 with optical member 12),
-    a fluid (F) residing in said volume (V) ( Para 23,26; wherein vents 40 allow fluid to circulate toward lid cover 24 ; wherein first fluid optical medium 18can be filled with fluid ) , and
-    a lens shaping part (11) that is in contact with the membrane (10) for defining a curvature adjustable area (10c) of the membrane (10), which area (10c) faces said optical element (20) (Para 23-25; Fig. 6; mobile structural element 38 is immersed within first fluid medium 18;  and mobile structural element 38 can be pressed against deformable optical element 12) , and
-    a circumferential lens barrel (50) that surrounds an opening (50c) in which at least one rigid lens (51) is arranged that is held by the lens barrel (50),  and


        move the lens shaping part (11) in an axial direction (A) with respect to the optical element (20), which axial direction (A) is oriented perpendicular to a plane along which the rigid lens (51) extends (Para 24-25; Mobile structural element 38 is not attached to circular wall 26. It is free to travel in a direction parallel to optical axis A-A of the refractive system 10. In operation, mobile structural element 38 slides toward the bottom of hollow lens compartment 28. The central region of deformable optical element 12 remains attached to lid cover 24 while peripheral regions of deformable optical element 12 are compressed and shifted toward the bottom of hollow lens compartment 28, resulting in an increased curvature of deformable optical element 12, as shown. The curvature of the first surface 14 of deformable optical element 12 increases in convexity.),
       so as to adjust the pressure of the fluid (F) residing inside the volume (V) and therewith a curvature of said area (10c) (Para 29; Movement causing curvature change 
    However, none of the prior art discloses a method for calibrating an optical image stabilization function of an optical device (1), according to claim 87, wherein the optical device (1) comprises an image sensor (52) and forms a camera, and wherein the method comprises the steps: measuring a movement of the optical device (1) during an image preview modus of the optical device (1), which movement leads to a shift of an image projected onto the image sensor (52) by the optical device (1),
-    applying a signal to the actuator means (40, 400) of the optical device (1), which signal prompts the actuator means (40, 400) to at least partially compensate said shift of said image on the image sensor (52) for providing optical image stabilization,
-    automatically determining the sharpness of the image generated by the image sensor (52),
-    increasing or decreasing an amplitude of the signal applied to said actuator means (40, 400) by a proportionality factor,
-    determining the one signal among said signals that results in an image having the best sharpness; and
-    storing the proportionality factor as calibration data in the optical device (1).
	Regarding claim 106, prior art Webb discloses optical device (1) (Para 23; adaptive lens system 10) , comprising:
  -    a transparent and elastically expandable membrane (10) (  Para 12, 23; Fig. 3;  deformable transparent optical element 12 ) ,
-    an optical element (20) facing the membrane (10) ( Para 28; disc shaped rigid lens 44),
-    a wall member (300), wherein the optical element (20) and the membrane (10) are connected to the wall member (300) such that a container (2) with a volume (V) is formed (Para 23-24; Fig. 3;  circular wall 26;  wherein optical element 12 is connected to the circular wall 26 and defines the bottom of hollow lens compartment 28 which forms a first fluid optical medium 18 and the lens 44 is connected to the wall 26 wherein it forms a second fluid optical medium 52 with optical member 12),
-    a fluid (F) residing in said volume (V) ( Para 23,26; wherein vents 40 allow fluid to circulate toward lid cover 24 ; wherein first fluid optical medium 18can be filled with fluid ) , and
-    a lens shaping part (11) that is in contact with the membrane (10) for defining a curvature adjustable area (10c) of the membrane (10), which area (10c) faces said optical element (20) (Para 23-25; Fig. 6; mobile structural element 38 is immersed within first fluid medium 18;  and mobile structural element 38 can be pressed against deformable optical element 12) , and

-    an actuator means (40) (Para 29; Movement of these structures may be actuated by any externally generated force such as electromagnetic fields, piezoelectronic transducers or mechanical lever force (see FIG. 7). Elements required to actuate shape change may be contained within the hollow lens compartment or outside it. )  that is designed to

        move the lens shaping part (11) in an axial direction (A) with respect to the optical element (20), which axial direction (A) is oriented perpendicular to a plane along which the rigid lens (51) extends (Para 24-25; Mobile structural element 38 is not attached to circular wall 26. It is free to travel in a direction parallel to optical axis A-A of the refractive system 10. In operation, mobile structural element 38 slides toward the bottom of hollow lens compartment 28. The central region of deformable optical element 12 remains attached to lid cover 24 while peripheral regions of deformable optical 
       so as to adjust the pressure of the fluid (F) residing inside the volume (V) and therewith a curvature of said area (10c) (Para 29; Movement causing curvature change of deformable optical element 12 may be generated by change of location of either mobile structural element 38 or opposing located support structure 44 or deformable optical element 12).
      However, none of the prior art discloses  the lens shaping part (11) is connected to a lens shaping part carrier (310), wherein the lens shaping part carrier (310) comprises legs (311) connected to the lens shaping part (11), wherein the respective leg (311) extends from the lens shaping part (11) outward through an associated slot (53) formed in the lens barrel (50), and wherein the respective leg (311) is connected to an associated holding member (312) for holding a magnet (42) or a coil or other parts of the actuator means (40), wherein the respective holding member (312) is arranged outside the lens barrel (50). 
       Regarding claim 107, prior art on record Webb  (US Pub No.: US 2014/0368789 Al ) discloses optical device (1) (Para 23; adaptive lens system 10 ) , comprising:
  -    a transparent and elastically expandable membrane (10) (  Para 12, 23; Fig. 3;  deformable transparent optical element 12 ) ,

-    a wall member (300), wherein the optical element (20) and the membrane (10) are connected to the wall member (300) such that a container (2) with a volume (V) is formed (Para 23-24; Fig. 3;  circular wall 26;  wherein optical element 12 is connected to the circular wall 26 and defines the bottom of hollow lens compartment 28 which forms a first fluid optical medium 18 and the lens 44 is connected to the wall 26 wherein it forms a second fluid optical medium 52 with optical member 12),
-    a fluid (F) residing in said volume (V) ( Para 23,26; wherein vents 40 allow fluid to circulate toward lid cover 24 ; wherein first fluid optical medium 18can be filled with fluid ) , and
-    a lens shaping part (11) that is in contact with the membrane (10) for defining a curvature adjustable area (10c) of the membrane (10), which area (10c) faces said optical element (20) (Para 23-25; Fig. 6; mobile structural element 38 is immersed within first fluid medium 18;  and mobile structural element 38 can be pressed against deformable optical element 12) , and
-    a circumferential lens barrel (50) that surrounds an opening (50c) in which at least one rigid lens (51) is arranged that is held by the lens barrel (50),  and
-    an actuator means (40) (Para 29; Movement of these structures may be actuated by any externally generated force such as electromagnetic fields, piezoelectronic transducers or mechanical lever force (see FIG. 7). Elements required to actuate shape 

        move the lens shaping part (11) in an axial direction (A) with respect to the optical element (20), which axial direction (A) is oriented perpendicular to a plane along which the rigid lens (51) extends (Para 24-25; Mobile structural element 38 is not attached to circular wall 26. It is free to travel in a direction parallel to optical axis A-A of the refractive system 10. In operation, mobile structural element 38 slides toward the bottom of hollow lens compartment 28. The central region of deformable optical element 12 remains attached to lid cover 24 while peripheral regions of deformable optical element 12 are compressed and shifted toward the bottom of hollow lens compartment 28, resulting in an increased curvature of deformable optical element 12, as shown. The curvature of the first surface 14 of deformable optical element 12 increases in convexity.),
       so as to adjust the pressure of the fluid (F) residing inside the volume (V) and therewith a curvature of said area (10c) (Para 29; Movement causing curvature change of deformable optical element 12 may be generated by change of location of either mobile structural element 38 or opposing located support structure 44 or deformable optical element 12).
          Prior art on record Topliss et al.  (US Pub. No.: US 2015/0365568 A1) discloses the actuator means (40) comprises magnets (42) and a corresponding number of coils(41), wherein each of the magnets (42) is associated to exactly one of the coils (41)  ( Fig. 4, 5,6; Para 185-188;  four magnets and four coils) and
each of the magnets faces the associated coil in the axial direction (A), and wherein the coils comprise a section (411) below the magnet (42) respectively, in which section (411) an electrical current (I) flows in a first direction and perpendicular to a magnetic field (B) of the magnet (42) respectively, and in a neighboring second section (412) the current flows in a direction, which is opposed to the first direction and which is perpendicular to the magnetic field (B) of the magnet (42) respectively, and wherein the magnet (42) is centered with respect to the first and second sections (411, 412) so that the magnetic field (B) extends perpendicular to the axial direction (A) so that a Lorentz Force (FL) generated when said current (I) is applied is oriented along the axial direction (A) and causes the magnet (42) and the coil (41) to attract each other or to repel each other depending on the direction of the current in the coil (41) respectively (Para 180-194;  Each magnet is poled so as to generate a magnetic field, the useful component of which for the autofocus function is orthogonal to the optical axis 510, and orthogonal to the plane of each magnet proximate to the autofocus coil, and where the field for all four magnets are all either directed towards the autofocus coil, or away from it, so that the Lorentz forces from all four magnets act in the same direction along the optical axis 510. When an electric current is applied to the autofocus coil, Lorentz forces are developed due to the presence of the four magnets, and a force substantially parallel to the optical axis 510 is generated to move the lens carrier 508, and hence 510, relative to the support structure of the autofocus mechanism of actuator 500. Para 189 of Topliss discloses Each magnet (e.g., 620-622) is poled so as to generate a magnetic field, the useful component of which for the autofocus function is orthogonal to the optical axis 610, and orthogonal to the plane of each magnet (e.g., 620-622) proximate to the autofocus coil 618, and where the field for all four magnets are all either directed towards the autofocus coil 618, or away from the autofocus coil 618, so that the Lorentz forces from all four magnets (e.g., 620-622) act in the same direction along the optical axis 610. The magnetic field is generated to be orthogonal to the optical axis (which can be read as magnetic field (B) extends perpendicular to the axial direction (A)). Para 180 of Topliss further discloses the Lorentz force is greatest if the direction of the magnetic field is orthogonal to the direction of the current flow, and the resulting force on the conductor is orthogonal to both.  Since the magnetic field is orthogonal to the optical axis and the current flow can be orthogonal to the direction of the magnetic field, then the direction of current flow can be considered as along the optical axis which is axial direction according to the claim).
          However,  none of the prior art discloses  “ the actuator means (40) comprises one or a plurality of electropermanent magnets (41c) arranged on the housing (60), particularly, two, three or four electropermanent magnets (41c), and a corresponding number of soft magnetic members (42) connected to the container (2), wherein each soft magnetic member (42) is associated to exactly one of the electropermanent magnets (41c), and wherein each soft magnetic member (42) is arranged adjacent its associated electropermanent magnet (41c) such that a gap (G) is formed between the respective soft magnetic member (42) and its associated electropermanent magnet . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/XI WANG/           Primary Examiner, Art Unit 2696